Citation Nr: 1122840	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-36 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to January 1967, and from November 1972 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which ____the claim for service connection for a right knee disability and denied it on the merits. 

In March 2010 the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In an August 2010 Order, the Court endorsed an August 2010 joint motion for remand, vacated the March 2010 Board decision denying the claim, and remanded the matter for compliance with the instructions in the joint motion, which will be discussed below.  

As noted in the Board's March 2010 decision, this claim was originally denied in a July 1974 rating decision which the Veteran did not appeal.  Consequently, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  However, at the time of the prior rating decision, the RO was unable to obtain the Veteran's service treatment records from his first period of active service.  In this regard, a May 1974 letter from the Department of the Army, written in response to a records request, reflects that it was unable to locate the Veteran's service treatment records.  These records have since become available and associated with the claims file.  As they reflect treatment for the Veteran's left knee, they are clearly relevant to the claim of service connection for a left knee disability.  Accordingly, the Board will reconsider the Veteran's claim, which is appropriately characterized as one for service connection rather than a petition to reopen a previously denied claim.  See 38 C.F.R. § 3.156(c) (2010).  Any award based in whole or in part on the service treatment records will be effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  See id.  

The Veteran testified at a September 2009 Board hearing before the undersigned at the Chicago RO.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran submitted additional evidence in the form of private treatment records after the November 2008 Statement of the Case (SOC) was issued.  The Veteran waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2010).  Nevertheless, as this claim must be remanded for further development, the AOJ will have an opportunity to review this additional evidence in readjudicating the Veteran's claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is warranted for further development in accordance with the August 2010 joint motion for remand. 

As noted in the August 2010 joint motion, at the September 2009 Board hearing the Veteran identified treatment by a Dr. "A.A." for his left knee around 1973.  On remand, the Veteran should be asked to provide more information to enable VA to obtain records for Dr. A.A.  If Dr. A.A. was a private doctor, the Veteran should be asked to fill out an authorized release form so that VA can request these records on the Veteran's behalf.  If Dr. A.A. was a VA doctor, the AOJ should request these records from the appropriate VA facility.  The Veteran should also be invited to submit these records himself.  Further, the Veteran should be asked to identify any other treatment for his left knee between 1973 and 2006 and to fill out authorized release forms for any private treating providers.  If the Veteran responds to this letter, the AOJ should take appropriate action. 

The August 2010 joint motion also notes that the September 2006 VA examination report does not provide a rationale in support of the finding that a left knee strain was less likely than not related to service.  It was argued that this examination was therefore not adequate.  Under the Veterans Claims Assistance Act of 2000, VA has a duty to assist claimants in developing a claim for VA benefits.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The September 2006 VA examination reflects that the Veteran had a bipartite patella of the left knee, which was found to be congenital in nature.  Congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The examiner also noted that the Veteran had "diffuse osteoarthritis," including in the bilateral shoulders, but did not find that the Veteran had arthritis of the left knee.  Rather, apart from the bipartite patella, the examiner found that the x-ray of the left knee was normal.  The examiner diagnosed the Veteran with a left knee strain. 

On remand, the Veteran should be scheduled for a new VA examination.  After reviewing the claims file and examining the Veteran, the examiner should opine whether the Veteran has a superimposed disease or injury of the left knee and the likelihood that it is related to active service.  In this regard, private treatment records dated in 2009 reflect MRI findings of a medial meniscal tear of the left knee with meniscal subluxation and moderate joint effusion with suspected intraarticular loose bodies, and x-ray findings of arthritis of the left knee.  In July 2009 the Veteran underwent a left knee arthroscopy with a diagnosis of a left medial meniscus tear and Grade II to III osteoarthritis of the patellofemoral articulation and the medial compartment.  The examiner should provide a complete rationale for the opinion stated which takes into account the Veteran's injuries to the left knee in service and repeated complaints of left knee pain during both periods of active duty, to include the fact that he was put on physical profile during his second period of active service for left knee problems.  The examiner should also note that the Veteran's periods of active duty included service as a parachutist.  Further, the examiner should consider the fact that the Veteran has reported ongoing left knee problems ever since his period of active service.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a letter asking him to provide information as to the dates and location of treatment by a Dr. "A.A." for his left knee around 1973.  If Dr. A.A. was a private doctor, the Veteran should be asked to fill out and return an authorized release form to enable VA to request these records on the Veteran's behalf.  If Dr. A.A. was a VA doctor, records should be requested from the appropriate VA facility.  The Veteran should also be invited to submit these records himself.  

All efforts to obtain these records must be fully documented and associated with the claims file.  If the AOJ is unable to obtain these records, the Veteran should be notified of this fact, including the efforts that were made to obtain the records and what further efforts, if any, will be made.  A copy of this notification must be associated with the claims file.

2. In the same or in a separate letter, the Veteran should be asked to identify any treatment for the left knee between 1973 and 2006 and to fill out authorized release forms for any private treating providers.  The Veteran should be invited to submit records for these providers himself.  If the Veteran responds to this letter, the agency of original jurisdiction (AOJ) should take appropriate action.  

All efforts to obtain any records identified by the Veteran must be fully documented and associated with the claims file.  If the AOJ is unable to obtain these records, the Veteran should be notified of this fact, including the efforts that were made to obtain the records and what further efforts, if any, will be made.  A copy of this notification must be associated with the claims file.

3. After the above development has been completed, the Veteran should be scheduled for an examination to assess the nature and etiology of his left knee disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's left knee disability is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include the Veteran's in-service injuries to the left knee and repeated complaints of left knee pain during service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  In this regard, the Veteran has been diagnosed with a bipartite patella, which is a congenital abnormality.  The examiner should opine whether it is at least as likely as not that a superimposed disease or disability, to include arthritis or a meniscal tear, was incurred in or aggravated by active service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must provide a complete rationale which includes an explanation as to why the evidence of record is not sufficient to render an opinion. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  The AOJ should consider all evidence associated with the file since the November 2008 SOC was issued.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


